Case 4:12-cr-00021-JLK Document 279 Filed 05/27/20 Page 1 of 4 Pageid#: 5432




                    IN THE UNITED STATES DISTRICT COURT                             MAY 27 2020
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             DANVILLE DIVISION

UNITED STATES OF AMERICA,                  )         Case No. 4:12cr00021-002
                                           )
v.                                         )         MEMORANDUM OPINION
                                           )
WILLIAM R. WHYTE,                          )         By: Hon. Jackson L. Kiser
                                           )             Senior United States District Judge
             Defendant.                    )


      Defendant William R. Whyte (“Defendant”) was convicted by a jury of defrauding the

United States and sentenced to 70 months in federal custody. Defendant is housed at FCI

Butner, which has recently suffered a devastating outbreak of COVID-19, the disease caused

by the coronavirus. Because of his age, immunocompromised status, and other risk factors,

Defendant seeks compassionate release from federal custody.

      United States Code Title 18, Section 3882(c)(1)(A), as amended by the First Step Act

and in pertinent part, provides that a court may not modify a term of imprisonment once it

has been imposed except that:

             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the defendant has
             fully exhausted all administration rights to appeal a failure of the
             Bureau of Prisons to bring a motion on the defendant’s behalf or
             the lapse of 30 days from the receipt of such a request by the
             warden of the defendant’s facility, whichever is earlier, may
             reduce the term of imprisonment (and may impose a term of
             probation or supervised release with or without conditions that
             does not exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in section
             3553(a) to the extent they are applicable, if it finds that–

             (i) extraordinary and compelling reasons warrant such a reduction
             ....

                                               -1-
Case 4:12-cr-00021-JLK Document 279 Filed 05/27/20 Page 2 of 4 Pageid#: 5433




In addition to satisfying the above, the reduction must also be “consistent with applicable

policy statements issued by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1). The

Sentencing Commission’s policy statement on compassionate release is found in U.S.

Sentencing Guidelines § 1B1.13. That policy provides that, under § 3582(c)(1)(A), the court

may reduce a term of imprisonment “if, after considering the factors set forth in 18 U.S.C.

§ 3553(a),” the court determines that “extraordinary and compelling reasons warrant the

reduction.” U.S.S.G. § 1B1.13(1)(A). In the application notes, the Policy recognizes

extraordinary and compelling reasons with regard to: medical conditions; terminal illness;

serious conditions that diminish self-care abilities; age, with deterioration because of the aging

process and significant time served; family circumstances; and other extraordinary and

compelling reasons other than, or in combination with, the above preceding reasons.

       A defendant seeking release under 18 U.S.C. § 3582(c)(1)(A) has “the burden of

establishing that compassionate release is warranted.” United States v. Heromin, No. 8:11-

CR-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). Compassionate release

is “an extraordinary and rare event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D.

Mo. 2019).

       Thankfully, Defendant has not contracted COVID-19, but he does have a reasonable

fear1 that he will and that, because of his past medical history, if he does contract it, the disease

could prove fatal. As I have said before, “it is generally the case that the fear of contracting a

disease while in prison rarely justifies a sentence reduction.” United States v. Rumley, No.



                               
1No two prisons are the same, but the sustained COVID-19 outbreak at Butner makes infection a distinct
possibility for Defendant.
                                                -2-
Case 4:12-cr-00021-JLK Document 279 Filed 05/27/20 Page 3 of 4 Pageid#: 5434




4:08cr00005 (W.D. Va. May 14, 2020). Defendant’s case, however, falls into that rare

exception.

       First, Defendant is 75 years old. Second, he was previously diagnosed with prostate

cancer and underwent radiation therapy in mid- to late 2019. Although he has finished his

treatment, his immune system remains compromised, with his white blood cell count below

the normal range. The Centers for Disease Controls cites advanced age (over 65) and

immunocompromised status as risk factors for complications from COVID-19. See CENTERS

FOR   DISEASE CONTROL, Coronavirus Disease 2019 (COVID-19), https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last accessed

May 26, 2020). These facts, taken in conjunction with the very real likelihood that he will

contract COVID-19 while housed at FCI Butner, represent “extraordinary and compelling

reason” warranting a reduction.

       Considering the factors of 18 U.S.C. § 3553(a), Defendant is not in prison for a violent

offense, and he has no history of violent criminal conduct. Outside of his present conviction,

he has no criminal history whatsoever. (See Presentence Report ¶¶ 44–48 [ECF No. 228].)

While his criminal conduct was egregious and put the lives of soldiers in harm’s way for his

own financial gain, the risk to the community should he be released is low. As to the adequate

deterrence consideration, although Defendant has not served his full term, he has served over

half and is still obligated for full restitution upon his release.

       Defendant’s age (over 65), immunocompromised status, and lack of violent criminal

history are the three primary factors that, to my mind, make him eligible for compassionate

release under 18 U.S.C. § 3882(c)(1)(A). Moreover, the situation at Butner is starkly different

                                                -3-
Case 4:12-cr-00021-JLK Document 279 Filed 05/27/20 Page 4 of 4 Pageid#: 5435




than it was even a month ago, meaning that the danger to being housed there is rapidly

changing for those at high risk of complications from COVID-19. Therefore, I will order

Defendant’s release, and he will be obligated to self-quarantine for 14 days upon his release.

He is also reminded, in the strongest possible terms, of his restitution obligation, and I note

that failure to contact the Probation Officer upon his release and set up a restitution plan will

be looked upon extremely harshly by the court.

       The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to all counsel of record.

       ENTERED this 27th day of May, 2020.



                                     ___________________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE









                                              -4-
